            Case 2:20-cv-04079-JFL Document 5 Filed 08/31/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

JOHN GERHOLT,                                 :
     Plaintiff,                               :
                                              :
       v.                                     :       No. 20-cv-4079
                                              :
JOHN WETZEL, et al.                           :
     Defendants.                              :

                                            ORDER

       AND NOW, this 31st day of August, 2020, upon consideration of Plaintiff John Gerholt’s

Motion to Proceed In Forma Pauperis, ECF No. 1, his Prisoner Trust Fund Account Statement

(ECF No. 3), and his pro se Complaint, ECF No. 2, it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      John Gerholt, # KR-8142, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Warden of SCI-Phoenix or other appropriate official to assess an initial filing fee of 20% of the

greater of (a) the average monthly deposits to Gerholt’s inmate account; or (b) the average

monthly balance in Gerholt’s inmate account for the six-month period immediately preceding the

filing of this case. The Warden or other appropriate official shall calculate, collect, and forward

the initial payment assessed pursuant to this Order to the Court with a reference to the docket

number for this case. In each succeeding month when the amount in Gerholt’s inmate trust fund

account exceeds $10.00, the Warden or other appropriate official shall forward payments to the

Clerk of Court equaling 20% of the preceding month’s income credited to Gerholt’s inmate

account until the fees are paid. Each payment shall refer to the docket number for this case.
            Case 2:20-cv-04079-JFL Document 5 Filed 08/31/20 Page 2 of 3




       3.      The Clerk of Court is directed to SEND a copy of this Order to the Warden of

SCI-Phoenix.

       4.      The Complaint is DEEMED filed.

       5.      The Complaint is DISMISSED IN PART WITH PREJUDICE AND IN PART

WITHOUT PREJUDICE for the reasons stated in the Court’s Memorandum as follows:

               a. The Eighth Amendment claims, official capacity claims, and grievance claims

                   against all Defendants are DISMISSED WITH PREJUDICE.

               b. The Eighth Amendment deliberate indifference claim against Defendant Well

                   Path (aka) Correct Care Solutions is DISMISSED WITHOUT

                   PREJUDICE.

       6.      Gerholt may file an amended complaint within thirty (30) days of the date of this

Order. Any amended complaint (1) shall not reassert any claim already dismissed with

prejudice, (2) must identify all defendants in the caption of the amended complaint in addition to

identifying them in the body of the amended complaint, (3) shall state the basis for Gerholt’s

claims against each defendant, and (4) shall be a complete document that does not rely on the

initial Complaint or other papers filed in this case to state a claim. When drafting his amended

complaint, Gerholt should be mindful of the Court’s reasons for dismissing the claims in his

initial Complaint as explained in the Court’s Memorandum. Upon the filing of an amended

complaint, the Clerk shall NOT make service until so ordered by the Court.

       7.      The Clerk of Court is DIRECTED to send Gerholt a blank copy of the Court’s

form complaint for a prisoner filing a civil rights action bearing the above civil action number.

Gerholt may use this form to file his amended complaint if he chooses to do so.
            Case 2:20-cv-04079-JFL Document 5 Filed 08/31/20 Page 3 of 3




       8.         If Gerholt fails to timely amend the complaint, the case will be dismissed without

further notice.



                                                BY THE COURT:


                                                /s/ Joseph F. Leeson, Jr.
                                                JOSEPH F. LEESON, JR.
                                                United States District Judge
